United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 96-3881
                                   ___________

United States of America,                *
                                         *
            Appellee,                    *
                                         *   Appeal from the United States
      v.                                 *   District Court for the
                                         *   Western District of Missouri.
Glenn Alan Germany, also known as        *
Phillip Larry Johnson,                   *           [UNPUBLISHED]
                                         *
            Appellant.
                                   ___________

                         Submitted: July 7, 1997

                              Filed: July 10, 1997
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

      Glenn Alan Germany appeals the district court’s1 denial of his 18 U.S.C.
§ 3582(c)(2) motion. Germany argues his sentences for drug offenses and escape
should be reduced pursuant to a Sentencing Commission amendment to the Career
Offender Guideline, U.S. Sentencing Guidelines Manual § 4B1.1, comment. (n.2)
(1995).


      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri.
      The Supreme Court held during the pendency of this appeal that the amended
Career Offender Guideline was at odds with the plain language of 28 U.S.C. § 994(h),
which directs the Sentencing Commission to assure that certain repeat offenders are
sentenced “at or near the maximum term authorized.” See United States v. LaBonte,
117 S. Ct. 1673, 1675 (1997). It further held that, because the statute, and not the
amended guideline, controls, the “maximum term authorized” must be read to include
all applicable statutory sentencing enhancements. Id. at 1679. We conclude
Germany’s argument is therefore foreclosed. See United States v. Arnold, No. 95-
3892, 1997 WL 314863 at *1 (8th Cir. June 13, 1997).

      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         2